Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closest prior art documents are Roth (DE 2327822), Watters (US 2011/0100386), Kadiric (US 2015/0208720), Besso (US 2017/0215475), Kadiric (US 2018/0027870).
Although Roth teaches an aerosol generating article having a mouthpiece comprising a hollow tube and coating; the coating of Roth is located on the outer surface of the hollow tube and Roth teaches that the coating and hollow tube are different polymers.
Although Watters teaches an aerosol generating article having a mouthpiece comprising a hollow tube and coating; Watters does not specify whether the coating is on the inner or outer surface of the tube. Additionally, Watters teaches that the coating and hollow tube are different polymers.
Although Kadiric 2015 teaches an aerosol generating article having a mouthpiece comprising a hollow tube and coating on the inner surface and that the hollow tube and coating may be polymeric materials; Kadiric does not teach or suggest that the hollow tube is a fibrous material of a first polymer nor does Kadiric teach that the coating contains the same polymer material of the hollow tube.
Although Besso teaches an aerosol generating article having a mouthpiece comprising a hollow tube and coating on the inner surface and that the hollow tube; Besso teaches that the hollow tube is a paper rather than a polymer. Additionally, Besso teaches that the coating is a different material from the hollow tube.
Although Kadiric 2017 teaches an aerosol generating article having a mouthpiece comprising a hollow tube and coating on the inner surface and that the hollow tube and coating may be polymeric materials; Kadiric teaches that the hollow tube and coating are composed of different polymeric materials.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA SZEWCZYK/Primary Examiner, Art Unit 1741